DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 10, & 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. (US 2005/0018762 A1), herein after Aiello, in view of Cheung et al. (US 7,375,563 B1), herein after Cheung.
Regarding claim 1, Aiello discloses, in Figures 1, 2, 4, & 5, a communication unit comprising:
a plurality of cascaded devices that comprise at least one master device and at least one slave device configured in a master-slave arrangement (Para [0040], Lines 1-3, “a wireless network system 10 comprising a plurality of mobile transceivers 12a-12d...one transceiver 12a is acting as a ‘master’ transceiver or device, while the remaining transceivers 12b, 12c, and 12d act as ‘slave’ transceivers”), wherein the at least one master device and at least one slave device each include:
a demodulator circuit (28) configured to receive a distributed reference clock signal that includes a system clock signal and a frame start signal and to produce a re-created system clock signal from the distributed reference clock signal (Para [0079], “clock recovery function 100 of data processing function 28 provides for recovery of master clock timing information…data transmissions within network 10 are provided in TDMA defined frames 50 which each include a synchronization slot 58 associated with the leading edge of each frame 50, and which is provided by the master transceiver of the network according to its internal master clock”);
a clock generation circuit (100) comprising an internally-generated reference phase locked loop (Para [0080], clock recovery function 100 includes an operatively coupled phase lock element (PLL) 130) configured to receive the re-created system clock signal, and to create a master-slave clock signal based on the frame start signal (Para [0079], “clock recovery function 100 identifies synchronization slot 58 for incoming data frames and synchronizes the local clock of the slave transceiver device”); and
an analog-to-digital converter, ADC, coupled to the reference phase locked loop (Para [0090] & [0091], “ADC is operatively coupled to delay circuit...PLL 130 outputs are provided to divider circuit 143...which is coupled to delay circuit 144”) and configured to use the master-slave clock signal to align respective sampling instants between each ADC of the at least one master device and at least one slave device (Para. [0106], “ADC 146 samples the pulse stream at the appropriate sampling times according to master clock timing”).
But fails to disclose wherein the master-slave clock signal is also based on a predetermined duty cycle.
However, Cheung discloses, in Figure 3, wherein the master-slave (30) clock signal (Col. 4, Lines 58-60) is also based on a predetermined duty cycle (Col. 3, Lines 7-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the duty cycle-based master-slave clock signal of Cheung in the communication unit of Aiello, to achieve the benefit of reducing logical errors or other failures as some systems are quite sensitive to the duty cycle of a clock. Systems chips and microprocessors may require the duty cycle to be within 5% of 50-50. When the high or low pulse width is too short, internal logic such as registers may fail to fully flip logic states (Cheung, Col. 1, Lines 55-60).
Regarding claim 5, Aiello in view of Cheung discloses the communication unit of claim 1, and Aiello continues to disclose, in Figure 5, wherein at least one of the at least one master device and at least one slave device further comprises:
a digital controller coupled to the demodulator circuit and configured to re-sample the re-created system clock signal (Paras. [0080], [0081], & [0086], digital controller 134, 142 coupled to the demodulator circuit 28...re-sample the re-created synchronized system clock signal 100).
Regarding claim 6, Aiello in view of Cheung discloses the communication unit of claim 1, and Aiello continues to disclose, in Figure 2, wherein the demodulator circuit is configured to receive the distributed reference clock signal (Figure 2, Para. [0072], “...receiver apparatus 18...comprises a data demodulation or processing function 28”) that includes the frame start signal (Para. [0053], “data is transmitted...and divided into discrete data frames”), and to de-embed the frame start signal (Para. [0053], “the frame definition is provided to transceivers...identifies the frames in the incoming data stream”) from the distributed reference clock signal to produce the re-created system clock signal (Para. [0072], “processing function 28 further comprises a clock recovery function”)
Regarding claim 10, Aiello discloses, in Figures 1, 2, 4, & 5, an integrated circuit for a master device in a master-slave arrangement, wherein the integrated circuit comprises:
a plurality of cascaded devices that include at least one master device and at least one slave device configured in a master-slave arrangement, (Para [0040], Lines 1-3, “a wireless network system 10 comprising a plurality of mobile transceivers 12a-12d...one transceiver 12a is acting as a ‘master’ transceiver or device, while the remaining transceivers 12b, 12c, and 12d act as ‘slave’ transceivers”), wherein the at least one master device and at least one slave device each include:
a demodulator circuit (28) configured to receive a distributed reference clock signal that includes a system clock signal and a frame start signal and to produce a re-created system clock signal from the distributed reference clock signal (Para [0079], “clock recovery function 100 of data processing function 28 provides for recovery of master clock timing information…data transmissions within network 10 are provided in TDMA defined frames 50 which each include a synchronization slot 58 associated with the leading edge of each frame 50, and which is provided by the master transceiver of the network according to its internal master clock”);
a clock generation circuit (100) comprising an internally-generated reference phase locked loop (Para [0080], clock recovery function 100 includes an operatively coupled phase lock element (PLL) 130) configured to receive the re-created system clock signal, and to create a master-slave clock signal based on the frame start signal (Para [0079], “clock recovery function 100 identifies synchronization slot 58 for incoming data frames and synchronizes the local clock of the slave transceiver device”); and
an analog-to-digital converter, ADC, coupled to the reference phase locked loop (Para [0090] & [0091], “ADC is operatively coupled to delay circuit...PLL 130 outputs are provided to divider circuit 143...which is coupled to delay circuit 144”) and configured to use the master-slave clock signal to align respective sampling instants between each ADC of the at least one master device and at least one slave device (Para. [0106], “ADC 146 samples the pulse stream at the appropriate sampling times according to master clock timing”).
But fails to disclose wherein the master-slave clock signal is also based on a predetermined duty cycle.
However, Cheung discloses, in Figure 3, wherein the master-slave (30) clock signal (Col. 4, Lines 58-60) is also based on a predetermined duty cycle (Col. 3, Lines 7-11). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the duty cycle-based master-slave clock signal of Cheung in the communication unit of Aiello, to achieve the benefit of reducing logical errors or other failures as some systems are quite sensitive to the duty cycle of a clock. Systems chips and microprocessors may require the duty cycle to be within 5% of 50-50. When the high or low pulse width is too short, internal logic such as registers may fail to fully flip logic states (Cheung, Col. 1, Lines 55-60).
Regarding claim 11, Aiello discloses, in Figures 1, 2, 4, & 5, a method for clock distribution and synchronization (Para. [0020], “communication systems and methods are provided herein”) in a communication unit having at least one master device and at least one slave device configured in a master-slave arrangement, wherein the method includes, at each of the at least one master device and at least one slave device (Para. [0040], network system 10 comprising a plurality of mobile transceivers 12a-12d...one transceiver 12a is acting as a ‘master’ transceiver or device, while the remaining transceivers 12b, 12c, and 12d act as ‘slave’ transceivers”), performing steps of:
receiving a distributed reference clock signal, wherein the distributed reference clock signal includes a system clock signal modulated with a frame start signal (Para. [0048], “pulse stream generated by data modulator 20 and transmitted by transmitter 16 is synchronized with a master clock…and is sent in an appropriate time slot according to a frame definition provided by the framing control unit 32”)
producing a re-created system clock signal from the distributed reference clock signal by demodulating the system clock signal using the frame start signal (Para [0079], “clock recovery function 100 of data processing function 28 provides for recovery of master clock…data transmissions within network 10 are provided in TDMA defined frames 50 which each include a synchronization slot 58 associated with the leading edge of each frame 50”);
receiving the re-created system clock signal at an internally-generated reference phase locked loop (130) to create a master-slave clock signal based on the frame start signal (Para [0079], “clock recovery function 100 identifies synchronization slot 58 for incoming data frames and synchronizes the local clock of the slave transceiver device”); and
using the re-created master-slave clock signal at an analog-to-digital converter, ADC, to align respective sampling instants between each ADC of the at least one master device and at least one slave device (Para. [0106], “ADC 146 samples the pulse stream at the appropriate sampling times according to master clock timing”).
But fails to disclose wherein the master-slave clock signal is also based on a predetermined duty cycle.
However, Cheung discloses, in Figure 3, wherein the master-slave (30) clock signal (Col. 4, Lines 58-60) is also based on a predetermined duty cycle (Col. 3, Lines 7-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the duty cycle-based master-slave clock signal of Cheung in the communication unit of Aiello, to achieve the benefit of reducing logical errors or other failures as some systems are quite sensitive to the duty cycle of a clock. Systems chips and microprocessors may require the duty cycle to be within 5% of 50-50. When the high or low pulse width is too short, internal logic such as registers may fail to fully flip logic states (Cheung, Col. 1, Lines 55-60).
Claims 2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello in view of Cheung as applied to claims 1, 2, 5, 6, 10, & 11 above, and further in view of Prete et al. (US 2008/0123792 A1), herein after Prete.
Regarding claim 2, Aiello in view of Cheung discloses the communication unit of claim 1, but fails to disclose wherein the distributed reference clock signal is received over a low voltage differential signaling, LVDS, link.
However, Prete discloses, in Figure 2, wherein the distributed reference clock signal is received (Para. [0033], “the receiver 230…connected to a clock recovery circuit 260 that provides a clock signal”) over a low voltage differential signaling, LVDS, link (Para. [0035], “The receiver system…an LVDS
transmission scheme is employed”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the LVDS of Prete in the communication unit of Aiello and Cheung, to achieve the benefit of reducing noise within the system.
Regarding claim 9, Aiello in view of Cheung discloses the communication unit of claim 1, but fails to disclose wherein the demodulator circuit is terminated by a differential resistor.
However, Prete discloses, in Figure 2, wherein the demodulator circuit is terminated by a differential resistor (Para. [0032], receiver 230 comprising two resistors 240a & 240b connected to the signal lines and ground).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the differential resistor of Prete in the communication unit of Aiello and Cheung, to achieve the benefit of reducing communication voltage to reduce noise within the system
Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello in view of Cheung as applied to claims 1, 2, 5, 6, 10, & 11 above, and further in view of Siriburanon et al. ("A 2.2 GHz-242dB-FOM 4.2mW ADC-PLL Using Digital Sub-Sampling Architecture", IEEE Journal of Solid-State Circuits, Vol. 51, No. 6, pp. 1385-1397, June 2016), herein after Siriburanon.
Regarding claim 3, Aiello in view of Cheung discloses the communication unit of claim 1, and Aiello continues to disclose a PLL that is turned on in each of the at least one master device and at least one slave device (Para [0105] & [0106], PLL 146 turned on in each master and slave device), but fails to disclose wherein the internally-generated reference phase locked loop is an internally-generated reference charge pump analog-to-digital converter phase locked loop, CPADCPLL.
However, Siriburanon discloses, in Figure 12, wherein the internally-generated reference phase locked loop is an internally-generated reference charge pump analog-to-digital converter phase locked loop, CPADCPLL (Section III, Part B, “Fig. 12 shows the detailed block diagram of the proposed ADC-PLL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ADC-PLL of Siriburanon in the communication unit of Aiello and Cheung, to achieve the benefit of “higher resolution in phase digitization with low power consumption” (Siriburanon, Section 1, Para. 3) 
Regarding claim 4, the combination of Aiello, Cheung, and Siriburanon discloses the communication unit of claim 3, and Aiello and Siriburanon continue to disclose wherein the internally-generated reference CPADCPLL is configured to provide an ADC clock signal to the ADCs that is higher than the received distributed clock signal (Siriburanon, Figure 8, Section III, Part A, Sampled voltage from a reference clock is amplified and “the sampled voltage in the hold part is input to an ADC”) and that includes respective time-aligned sampling instants between each ADC of each of the at least one master device and at least one slave device (Aiello, Figure 5, Para. [0106], “ADC 146 samples the pulse stream at the appropriate sampling times according to master clock timing”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aiello in view of Cheung as applied to claims 1, 2, 5, 6, 10, & 11 above, and further in view of Nayyar et al. (US 2018/0115409 A1), herein after Nayyar.
Regarding claim 7, Aiello in view of Cheung disclose the communication unit of claim 6, but fails to disclose wherein the communication unit is a radar unit and the frame start signal is a chirp start signal.
However, Nayyar discloses wherein the communication unit is a radar unit (Para. [0006], radar system with master IC chips and slave IC chips) and the frame start signal is a chirp start signal (Para. [0036], “A radar frame contains a sequence of a plurality of chirps…the properties of chirp include information indicating when the LO frequency should start to ramp up or down”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the radar unit of Nayyar in the communication unit of Aiello and Cheung, to achieve the benefit of maintaining synchronization within the radar system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aiello, Cheung, and Siriburanon as applied to claim 3 above, and further in view of Shor et al. (US 9,094,908 B1), herein after Shor.
Regarding claim 8, the combination of Aiello, Cheung, and Siriburanon discloses the communication unit of claim 3, but fails to disclose wherein the clock generation circuit is operably coupled to a Mobile Industry Processor Interface, MIPI, and the internally-generated reference CPADCPLL is configured to provide a clock signal to the MIPI in each of the at least one master device and at least one slave device that has a higher frequency than the distributed reference clock signal.
However, Shor discloses, in Figure 3, wherein the clock generation circuit is operably coupled to a Mobile Industry Processor Interface, MIPI, (Para. [0010], “a data interface (i.e. MIPI) for streaming data samples using a transmit clock”) and the internally-generated reference CPADCPLL is configured to provide a clock signal to the MIPI in each of the at least one master device and at least one slave device (Para. [0019], “interfaces 101 have a master port and slave port…uses PLL outputted clock as the transmit clock”) that has a higher frequency than the distributed reference clock signal (Para. [0022], “data rate may be an integer multiple of the reference clock”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the MIPI of Shor in the communication unit of the combination of Aiello, Cheung, and Siriburanon, to achieve the benefit of synchronizing the clocks and data on the master and slave devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842        
                                                                                                                                                                                                /JOHN W POOS/Primary Examiner, Art Unit 2896